EXHIBIT (10)M

 

ECOLAB SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective as of January 1, 2003)

 

WHEREAS, the Company previously established the Ecolab Supplemental Executive
Retirement Plan (the “Plan”) to provide additional retirement benefits in
consideration of services performed and to be performed by certain participants
for the Company and certain related corporations.

 

NOW, THEREFORE, pursuant to Section 1.3 of the Plan and Section 5.1 of the
Ecolab Inc. Administrative Document for Non-Qualified Benefit Plans, the Company
hereby amends and restates the Plan in its entirety to read as follows:

 


ARTICLE I
PREFACE


 


SECTION 1.1             EFFECTIVE DATE.  THE EFFECTIVE DATE OF THIS AMENDMENT
AND RESTATEMENT OF THE PLAN IS JANUARY 1, 2003.  THE BENEFIT, IF ANY, PAYABLE
WITH RESPECT TO A FORMER EXECUTIVE WHO RETIRED OR DIED PRIOR TO THE EFFECTIVE
DATE (AND WHO IS NOT REHIRED BY A MEMBER OF THE CONTROLLED GROUP THEREAFTER)
SHALL BE DETERMINED BY, AND PAID IN ACCORDANCE WITH, THE TERMS AND PROVISIONS OF
THE PLAN AS IN EFFECT PRIOR TO THE EFFECTIVE DATE.


 


SECTION 1.2             PURPOSE OF THE PLAN.  THE PURPOSE OF THIS PLAN IS TO
PROVIDE ADDITIONAL RETIREMENT BENEFITS FOR CERTAIN MANAGEMENT AND HIGHLY
COMPENSATED EMPLOYEES OF THE COMPANY WHO PERFORM MANAGEMENT AND PROFESSIONAL
FUNCTIONS FOR THE COMPANY AND CERTAIN RELATED ENTITIES.


 


SECTION 1.3             ADMINISTRATIVE DOCUMENT.  THIS PLAN INCLUDES THE ECOLAB
INC. ADMINISTRATIVE DOCUMENT FOR NON-QUALIFIED PLANS (THE “ADMINISTRATIVE
DOCUMENT”), WHICH IS INCORPORATED HEREIN BY REFERENCE.


 


ARTICLE II
DEFINITIONS


 

Words and phrases used herein with initial capital letters which are defined in
the Pension Plan or the Administrative Document are used herein as so defined,
unless otherwise specifically defined herein or the context clearly indicates
otherwise.  The following words and phrases when used in this Plan with initial
capital letters shall have the following respective meanings, unless the context
clearly indicates otherwise:

 


SECTION 2.1             “ACTUARIAL FACTORS” SHALL MEAN THE ACTUARIAL ASSUMPTIONS
SET FORTH IN EXHIBIT A WHICH IS ATTACHED TO AND FORMS A PART OF THIS PLAN.


 


SECTION 2.2             “DEATH BENEFICIARY.”


 


(1)           THE TERM “DEATH BENEFICIARY” SHALL MEAN THE PERSON OR PERSONS
DESIGNATED BY THE EXECUTIVE TO RECEIVE SERP BENEFITS HEREUNDER IN THE EVENT OF
HIS DEATH.  THE DESIGNATION OF A DEATH BENEFICIARY UNDER THE PLAN MAY BE MADE,
REVOKED OR CHANGED ONLY BY AN INSTRUMENT (IN FORM PRESCRIBED BY THE
ADMINISTRATOR) SIGNED BY THE EXECUTIVE AND DELIVERED TO THE ADMINISTRATOR DURING
THE EXECUTIVE’S LIFETIME.  IF THE EXECUTIVE IS MARRIED ON THE DATE OF HIS DEATH
AND HAS BEEN MARRIED THROUGHOUT THE ONE-YEAR PERIOD ENDING ON THE DATE OF DEATH,
HIS DESIGNATION OF A DEATH BENEFICIARY OTHER THAN, OR IN ADDITION TO, HIS SPOUSE
UNDER THE PLAN SHALL NOT BE EFFECTIVE UNLESS SUCH SPOUSE HAS CONSENTED IN
WRITING TO SUCH DESIGNATION.


 


(2)           ANY SERP BENEFITS REMAINING TO BE PAID AFTER THE DEATH OF A DEATH
BENEFICIARY SHALL BE PAID TO THE DEATH BENEFICIARY’S ESTATE, EXCEPT AS OTHERWISE
PROVIDED IN THE EXECUTIVE’S DEATH BENEFICIARY DESIGNATION.

 

--------------------------------------------------------------------------------


 


SECTION 2.3             “CASH BALANCE PARTICIPANT” SHALL MEAN AN EXECUTIVE FOR
WHOM A RETIREMENT ACCOUNT IS MAINTAINED UNDER THE PENSION PLAN.


 


SECTION 2.4             “DISABILITY” OR “DISABLED.”  AN EXECUTIVE SHALL BE
DEEMED TO HAVE A “DISABILITY” OR BE “DISABLED” IF THE EXECUTIVE’S ACTIVE
EMPLOYMENT WITH AN EMPLOYER CEASED DUE TO A DISABILITY THAT ENTITLES THE
EXECUTIVE TO BENEFITS UNDER ANY LONG-TERM DISABILITY PLAN SPONSORED BY THE
COMPANY.  AN EXECUTIVE’S DISABILITY SHALL CONTINUE UNTIL THE EARLIEST TO OCCUR
OF (1) THE DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT WITH THE CONTROLLED GROUP AS
AN EXECUTIVE TERMINATES, (2) THE DATE THE EXECUTIVE RECOVERS FROM THE
DISABILITY, OR (3) THE DATE OF TERMINATION OF PAYMENTS UNDER THE COMPANY’S
LONG-TERM DISABILITY PLAN FOR ANY REASON.


 


SECTION 2.5             “EXECUTIVE” SHALL MEAN AN EMPLOYEE WHO IS AN ELECTED
CORPORATE OFFICER OF AN EMPLOYER AND WHO IS SELECTED BY THE ADMINISTRATOR TO
PARTICIPATE IN THE PLAN OR SUCH OTHER EMPLOYEE WHO IS SELECTED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY TO PARTICIPATE IN THE PLAN.


 


SECTION 2.6             “FINAL AVERAGE COMPENSATION” SHALL MEAN THE AVERAGE OF
AN EXECUTIVE’S ANNUAL COMPENSATION (AS DEFINED IN THE ADMINISTRATIVE DOCUMENT
BUT AS MODIFIED BY THE NEXT SENTENCE) FOR THE FIVE (5) CONSECUTIVE PLAN YEARS OF
EMPLOYMENT WITH THE EMPLOYERS PRECEDING THE EXECUTIVE’S RETIREMENT OR DEATH
(INCLUDING THE YEAR OF THE EXECUTIVE’S RETIREMENT OR DEATH) WHICH YIELDS THE
HIGHEST AVERAGE COMPENSATION.  NOTWITHSTANDING THE FOREGOING, FOR PURPOSES OF
CALCULATING THE FINAL AVERAGE COMPENSATION OF A DISABLED EXECUTIVE, THE RULES
APPLICABLE FOR DETERMINING THE FINAL AVERAGE COMPENSATION FOR PERSONS WHO ACCRUE
BENEFITS UNDER THE FINAL AVERAGE COMPENSATION FORMULA SPECIFIED IN SECTION 4.6
OF THE PENSION PLAN SHALL APPLY.  IF AN EXECUTIVE HAS BEEN EMPLOYED BY THE
EMPLOYERS FOR A PERIOD OF LESS THAN FIVE (5) PLAN YEARS PRECEDING HIS RETIREMENT
OR DEATH, FINAL AVERAGE COMPENSATION SHALL BE CALCULATED USING THE EXECUTIVE’S
TOTAL PERIOD OF EMPLOYMENT WITH THE EMPLOYERS (CALCULATED USING COMPLETE MONTHS
OF EMPLOYMENT).


 


SECTION 2.7             “MINIMUM BENEFIT” SHALL MEAN ONE-TWELFTH (1/12) OF THE
SUM OF THE EXECUTIVE’S:


 


(1)           BENEFIT AS OF JUNE 30, 1994, IF ANY, AS A RESULT OF THE CREDITING
OF YEARS OF PAST SERVICE CREDIT; AND


 


(2)           ANNUAL SERP BENEFIT (A) BASED ON FINAL AVERAGE COMPENSATION, YEARS
OF ELIGIBILITY SERVICE, AND YEARS OF BENEFIT SERVICE AS OF JUNE 30, 1994 (I.E.,
FROZEN TARGET BENEFIT), REDUCED BY (B) THE REDUCTIONS UNDER THE SERP FOR THE
EXECUTIVE’S (I) PENSION BENEFIT, FIFTY PERCENT (50%) OF PRIMARY INSURANCE
AMOUNT, AND SAVINGS PLAN BENEFIT, AS THOSE TERMS WERE DEFINED IN THE SERP ON
JUNE 30, 1994, BUT BASED ON ACTUAL BENEFIT LEVELS AT THE EXECUTIVE’S RETIREMENT,
AND (II) MIRROR PENSION BENEFIT, AS THAT TERM WAS DEFINED IN SERP ON JULY 1,
1994, BUT BASED ON THE ACTUAL BENEFIT LEVEL AT THE EXECUTIVE’S RETIREMENT TO THE
EXTENT IT IS ACTUALLY PAYABLE FROM THE MIRROR PENSION PLAN (I.E., CURRENT
BENEFIT LEVEL OFFSETS).


 


SECTION 2.8             “MIRROR PENSION BENEFIT”  SHALL MEAN ONE-TWELFTH (1/12)
OF THE ANNUAL TOTAL BENEFIT PAYABLE TO AN EXECUTIVE UNDER THE ECOLAB MIRROR
PENSION PLAN CALCULATED ON A SINGLE LIFE ANNUITY BASIS COMMENCING AT AGE 65, AS
DETERMINED BY THE ADMINISTRATOR.


 


SECTION 2.9             “PENSION BENEFIT” SHALL MEAN ONE-TWELFTH (1/12) OF THE
ANNUAL TOTAL PENSIONS PAID OR PAYABLE TO THE EXECUTIVE UNDER ANY PENSION PLAN
(OTHER THAN THE ECOLAB SAVINGS PLAN, AS SUCH PLAN MAY BE AMENDED FROM TIME TO
TIME) SPONSORED BY A MEMBER OF THE CONTROLLED GROUP WHICH SATISFIES THE
QUALIFICATION REQUIREMENTS OF THE CODE CALCULATED ON A SINGLE LIFE ANNUITY BASIS
COMMENCING AT AGE 65, AS DETERMINED BY THE ADMINISTRATOR INCLUDING (A) PROJECTED
PAYMENTS FROM ANY FORMER PENSION PLAN OR FORMER PROFIT SHARING PLAN WHICH
REDUCES THE PENSION PAYABLE UNDER THE PENSION PLAN OR (B) PAYMENTS OF RETIREMENT
ACCOUNT BENEFITS UNDER THE PENSION PLAN.


 


SECTION 2.10           “PLAN” SHALL MEAN THIS ECOLAB SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN, AS IT MAY BE AMENDED FROM TIME TO TIME.

 

2

--------------------------------------------------------------------------------


 


SECTION 2.11           “PRIMARY INSURANCE AMOUNT” SHALL MEAN THE MONTHLY PRIMARY
SOCIAL SECURITY BENEFIT THE EXECUTIVE WILL BE ENTITLED TO AT AGE 65, DETERMINED
IN ACCORDANCE WITH EXHIBIT B WHICH IS ATTACHED TO AND FORMS A PART OF THIS PLAN.


 


SECTION 2.12           “RETIREMENT” OR “RETIRED.”  THE RETIREMENT OF AN
EXECUTIVE SHALL OCCUR UPON HIS TERMINATION OF EMPLOYMENT WITH THE CONTROLLED
GROUP FOR ANY REASON OTHER THAN DEATH OR DISABILITY ON OR AFTER (1) HIS
ATTAINMENT OF AGE 55 AND THE COMPLETION OF AT LEAST 10 YEARS OF ELIGIBILITY
SERVICE, OR (2) HIS ATTAINMENT OF AGE 65.  FOR PURPOSES OF DETERMINING
RETIREMENT UNDER THIS PLAN, THE EMPLOYMENT OF A DISABLED EXECUTIVE SHALL BE
DEEMED TO HAVE TERMINATED “FOR REASONS OTHER THAN DISABILITY” AT SUCH TIME AS HE
CEASES TO MEET THE DEFINITION OF DISABILITY, PROVIDED HE DOES NOT RESUME ACTIVE
EMPLOYMENT WITH THE CONTROLLED GROUP.


 


SECTION 2.13           “SAVINGS PLAN BENEFIT” SHALL MEAN THE BENEFIT PAYABLE TO
THE EXECUTIVE CALCULATED AS OF JULY 1, 1994 IN ACCORDANCE WITH EXHIBIT C WHICH
IS ATTACHED TO AND FORMS A PART OF THIS PLAN.


 


SECTION 2.14           “SERP BENEFIT” SHALL MEAN THE RETIREMENT BENEFIT
DETERMINED UNDER ARTICLE III.


 


SECTION 2.15           “SERP PRE-RETIREMENT BENEFIT” SHALL MEAN THE
PRE-RETIREMENT BENEFIT DETERMINED UNDER ARTICLE IV.


 


SECTION 2.16           “YEAR OF BENEFIT SERVICE.”


 


(1)           AN EXECUTIVE SHALL BE CREDITED WITH ONE YEAR OF BENEFIT SERVICE
FOR EACH YEAR OF “CREDITED SERVICE” (OR SUCH OTHER DEFINED TERM WHICH IS USED TO
DETERMINE SERVICE FOR BENEFIT ACCRUAL PURPOSES) AS DEFINED BY AND CREDITED TO
THE EXECUTIVE UNDER THE PENSION PLAN.  NOTWITHSTANDING THE FOREGOING, FOR
PURPOSES OF CALCULATING YEARS OF BENEFIT SERVICE FOR A CASH BALANCE PARTICIPANT,
THE RULES APPLICABLE FOR DETERMINING CREDITED SERVICE UNDER THE PENSION PLAN FOR
PERSONS WHO ACCRUE BENEFITS UNDER THE FINAL AVERAGE COMPENSATION FORMULA
SPECIFIED IN ARTICLE 4 OF THE PENSION PLAN SHALL APPLY.


 


(2)           A DISABLED EXECUTIVE SHALL CONTINUE TO ACCRUE YEARS OF BENEFIT
SERVICE DURING THE PERIOD OF HIS DISABILITY FOR PURPOSES OF DETERMINING THE
AMOUNT OF HIS SERP BENEFIT HEREUNDER.


 


(3)           IN NO EVENT SHALL AN EXECUTIVE’S YEARS OF BENEFIT SERVICE UNDER
THE PLAN EXCEED THIRTY (30) YEARS.


 


SECTION 2.17           “YEAR OF ELIGIBILITY SERVICE.”


 


(1)           AN EXECUTIVE SHALL BE CREDITED WITH ONE YEAR OF ELIGIBILITY
SERVICE FOR EACH YEAR OF “CONTINUOUS SERVICE” (OR SUCH OTHER DEFINED TERM WHICH
IS USED TO DETERMINE SERVICE FOR VESTING PURPOSES) AS DEFINED BY AND CREDITED TO
THE EXECUTIVE UNDER THE PENSION PLAN.


 


(2)           A DISABLED EXECUTIVE SHALL CONTINUE TO ACCRUE YEARS OF ELIGIBILITY
SERVICE DURING THE PERIOD OF HIS DISABILITY FOR PURPOSES OF DETERMINING THE
AMOUNT OF HIS SERP BENEFIT HEREUNDER.


 


SECTION 2.18           “YEAR OF PAST SERVICE CREDIT” MEANS THE EXCESS, IF ANY,
OF THE THIRTY (30) YEARS OF BENEFIT SERVICE REQUIRED TO EARN THE MAXIMUM SERP
BENEFIT HEREUNDER OVER THE NUMBER OF YEARS OF BENEFIT SERVICE IT WOULD BE
POSSIBLE FOR THE EXECUTIVE TO ACCUMULATE BY HIS ATTAINMENT OF AGE 65 OR, IF
LATER, THE DATE OF HIS RETIREMENT.

 

3

--------------------------------------------------------------------------------


 


ARTICLE III
SERP BENEFITS


 


SECTION 3.1             COVERAGE.


 


(1)           COMMENCEMENT OF COVERAGE.  AN EMPLOYEE SHALL BECOME COVERED UNDER
THE PLAN AS OF THE FIRST DATE ON OR AFTER THE EFFECTIVE DATE ON WHICH HE IS AN
EXECUTIVE.


 


(2)           TERMINATION OF COVERAGE.  AN EXECUTIVE SHALL CEASE TO BE COVERED
UNDER THE PLAN ON THE EARLIEST TO OCCUR OF (A) THE DATE THE EXECUTIVE CEASES TO
BE EMPLOYED BY THE CONTROLLED GROUP FOR ANY REASON OTHER THAN DEATH, DISABILITY
OR RETIREMENT, OR (B) WITH RESPECT TO A DISABLED EXECUTIVE, THE DATE THE
EXECUTIVE IS NO LONGER DISABLED, PROVIDED HE DOES NOT RESUME ACTIVE EMPLOYMENT
AS AN EXECUTIVE OR INCUR A RETIREMENT.


 


SECTION 3.2             AMOUNT OF SERP BENEFITS.


 


(1)           EACH EXECUTIVE SHALL, UPON RETIREMENT, BE ENTITLED TO A SERP
BENEFIT WHICH SHALL BE DETERMINED AS HEREINAFTER PROVIDED.  THE SERP BENEFIT
SHALL BE A MONTHLY RETIREMENT BENEFIT PAYABLE IN THE FORM OF A 15 YEAR CERTAIN
BENEFIT COMMENCING UPON THE EXECUTIVE’S ATTAINMENT OF AGE 65 EQUAL TO THE SUM OF
(A) AND (B), WHERE:


 

(a) =                        one-twelfth (1/12th) of the Executive’s Final
Average Compensation, multiplied by two percent (2%) for each of the Executive’s
Years of Benefit Service (up to a maximum of 30), reduced by (i) the Pension
Benefit, (ii) the Mirror Pension Benefit, (iii) fifty percent (50%) of the
Primary Insurance Amount, and (iv) the Savings Plan Benefit; and

 

(b) =                       the difference between (i) one-twelfth (1/12th) of
the Executive’s Final Average Compensation, and (ii) one-twelfth (1/12th) of the
Executive’s Annual Compensation for the Plan Year in which the Executive
commenced employment with the Controlled Group, multiplied by one percent (1%)
for each of the Executive’s Years of Past Service Credit (if any).

 

For purposes of subsection (1)(b)(ii), if the Executive was not an Employee for
the entire Plan Year, his Annual Compensation for such Plan Year shall be
annualized based on the number of days employed by the Controlled Group out of a
Plan Year of 365 days.

 


(2)           IN NO EVENT SHALL AN EXECUTIVE’S MONTHLY SERP BENEFIT BE LESS THAN
THE AMOUNT OF HIS MINIMUM BENEFIT.


 


SECTION 3.3             TIME OF PAYMENT.


 


(1)           IN GENERAL.  AN EXECUTIVE’S SERP BENEFIT SHALL BE PAID OR COMMENCE
TO BE PAID WITHIN 90 DAYS AFTER THE LATER OF THE DATE THE EXECUTIVE ATTAINS AGE
65 OR THE DATE OF THE EXECUTIVE’S RETIREMENT.  NOTWITHSTANDING THE FOREGOING, IF
PAYMENT AT SUCH TIME IS PREVENTED DUE TO REASONS OUTSIDE OF THE ADMINISTRATOR’S
CONTROL, THE SERP BENEFITS SHALL COMMENCE TO BE PAID AS SOON AS PRACTICABLE
AFTER THE END OF SUCH 90-DAY PERIOD, AND THE FIRST PAYMENT HEREUNDER SHALL
INCLUDE ANY SERP BENEFITS NOT MADE AS A RESULT OF THE DELAY IN PAYMENT.


 


(2)           EARLY COMMENCEMENT.  NOTWITHSTANDING THE PROVISIONS OF
SUBSECTION (1) OF THIS SECTION, UPON THE WRITTEN REQUEST OF THE EXECUTIVE (ON A
FORM PRESCRIBED BY THE ADMINISTRATOR) WHICH IS FILED WITH THE ADMINISTRATOR
PRIOR TO THE EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE CONTROLLED GROUP
BECAUSE OF INVOLUNTARY TERMINATION, DEATH OR DISABILITY OR AT LEAST ONE (1) YEAR
PRIOR TO THE EXECUTIVE’S VOLUNTARY RETIREMENT, THE ADMINISTRATOR MAY, IN ITS
COMPLETE AND SOLE DISCRETION, COMMENCE PAYMENT OF THE SERP

 

4

--------------------------------------------------------------------------------


 


BENEFITS TO THE EXECUTIVE AT A SPECIFIED DATE WHICH IS AFTER THE EXECUTIVE’S
RETIREMENT BUT PRIOR TO THE EXECUTIVE’S ATTAINMENT OF AGE 65; PROVIDED, HOWEVER,
THAT THE AMOUNT OF THE SERP BENEFIT SHALL BE REDUCED BY ONE/TWO HUNDRED AND
EIGHTIETH (1/280TH) FOR EACH MONTH THAT THE DATE OF THE COMMENCEMENT OF THE SERP
BENEFITS PRECEDES THE DATE ON WHICH THE EXECUTIVE WILL ATTAIN AGE 62.


 


SECTION 3.4             FORM OF PAYMENT


 


(1)           IN GENERAL.  AN EXECUTIVE WHO DOES NOT WANT HIS SERP BENEFIT TO BE
PAID IN THE FORM OF THE 15-YEAR CERTAIN BENEFIT DESCRIBED IN SECTION 3.2 MAY
ELECT TO RECEIVE HIS SERP BENEFIT IN ANY OF THE OPTIONAL FORMS OF BENEFIT
PAYMENT WHICH ARE PERMITTED UNDER THE PENSION PLAN.  ANY SUCH OPTIONAL FORM OF
BENEFIT SHALL BE THE ACTUARIAL EQUIVALENT OF THE SERP BENEFIT PAYABLE TO THE
EXECUTIVE IN THE FORM SPECIFIED IN SECTION 3.2.


 


(2)           LUMP SUM PAYMENT.


 

(A)           NOTWITHSTANDING THE PROVISIONS OF SUBSECTION (1) OF THIS SECTION,
AN EXECUTIVE MAY ELECT TO RECEIVE THE SERP BENEFIT IN THE FORM OF A SINGLE LUMP
SUM PAYMENT.

 

(B)           THE LUMP SUM PAYMENT DESCRIBED IN PARAGRAPH (A) OF THIS
SUBSECTION SHALL BE CALCULATED BY CONVERTING THE EXECUTIVE’S SERP BENEFIT
(CALCULATED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.2) AT THE TIME OF THE
COMMENCEMENT OF SUCH BENEFIT INTO A LUMP SUM AMOUNT OF EQUIVALENT ACTUARIAL
VALUE WHEN COMPUTED USING THE ACTUARIAL FACTORS SPECIFIED IN EXHIBIT A FOR THIS
PURPOSE, AND THEN APPLYING THE TEN PERCENT (10%) REDUCTION, IF APPLICABLE,
PROVIDED FOR IN SUBSECTION (3) OF THIS SECTION.

 

(C)           NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, IN THE
EVENT THE EQUIVALENT ACTUARIAL VALUE OF THE EXECUTIVE’S SERP BENEFIT, WHEN
COMPUTED USING THE ACTUARIAL FACTORS SPECIFIED IN EXHIBIT A FOR THIS PURPOSE,
DOES NOT EXCEED $25,000 , SUCH BENEFIT SHALL BE PAID IN THE FORM OF A SINGLE
LUMP SUM PAYMENT.

 


(3)           FORM/TIMING OF ELECTION.  ANY ELECTION OF AN OPTIONAL FORM OF
BENEFIT MUST BE IN WRITING (ON A FORM PROVIDED BY THE ADMINISTRATOR) AND FILED
WITH THE ADMINISTRATOR PRIOR TO THE EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH
THE CONTROLLED GROUP BECAUSE OF INVOLUNTARY TERMINATION, DEATH OR DISABILITY OR
AT LEAST ONE (1) YEAR PRIOR TO THE EXECUTIVE’S VOLUNTARY RETIREMENT.  ANY SUCH
ELECTION MAY BE CHANGED AT ANY TIME AND FROM TIME TO TIME WITHOUT THE CONSENT OF
ANY EXISTING DEATH BENEFICIARY OR ANY OTHER PERSON (EXCEPT AS DESCRIBED IN
SECTION 2.2), BY FILING A LATER SIGNED WRITTEN ELECTION WITH THE ADMINISTRATOR;
PROVIDED THAT ANY ELECTION MADE LESS THAN ONE (1) YEAR PRIOR TO THE EXECUTIVE’S
VOLUNTARY RETIREMENT SHALL NOT BE VALID, AND IN SUCH CASE, PAYMENT SHALL BE MADE
IN ACCORDANCE WITH THE LATEST VALID ELECTION OF THE EXECUTIVE.  NOTWITHSTANDING
THE FOREGOING, AN EXECUTIVE SHALL BE PERMITTED TO MAKE AN ELECTION TO RECEIVE
HIS SERP BENEFIT IN THE FORM OF A LUMP SUM PAYMENT WITHIN THE ONE (1) YEAR
PERIOD PRIOR TO HIS VOLUNTARY TERMINATION IF (AND ONLY IF) THE AMOUNT OF THE
SERP BENEFIT PAYABLE TO THE EXECUTIVE IS REDUCED BY TEN PERCENT (10%).


 


ARTICLE IV
SERP PRE-RETIREMENT BENEFITS


 


SECTION 4.1             ELIGIBILITY.  THE DEATH BENEFICIARY OF AN EXECUTIVE WHO
DIES AFTER BECOMING VESTED IN HIS SERP BENEFITS (INCLUDING THE DEATH BENEFICIARY
OF AN EXECUTIVE WHO DIES WHILE HE IS DISABLED) BUT PRIOR TO COMMENCING TO
RECEIVE SERP BENEFITS HEREUNDER SHALL BE ENTITLED TO RECEIVE THE SERP
PRE-RETIREMENT BENEFITS DESCRIBED IN SECTION 4.2 IN LIEU OF ANY OTHER BENEFITS
DESCRIBED IN THE PLAN.


 


SECTION 4.2             AMOUNT, FORM AND TIMING OF SERP PRE-RETIREMENT
BENEFITS.  A DEATH BENEFICIARY WHO IS ELIGIBLE FOR A SERP PRE-RETIREMENT BENEFIT
SHALL RECEIVE A SERP PRE-RETIREMENT BENEFIT BASED ON THE EXECUTIVE’S SERP
BENEFIT HEREUNDER.  THE SERP PRE-RETIREMENT BENEFIT SHALL BE CALCULATED IN
ACCORDANCE WITH, AND PAYABLE AT THE SAME TIME AND (EXCEPT AS PROVIDED IN
SECTION 3.4(2)) IN THE SAME MANNER AS, THE PRE-


 


5

--------------------------------------------------------------------------------



 


RETIREMENT DEATH BENEFITS AND (IF APPLICABLE) THE OPTIONAL DEATH BENEFITS
DESCRIBED IN THE PENSION PLAN, AS DETERMINED BY THE ADMINISTRATOR. 
NOTWITHSTANDING THE FOREGOING, THE DEATH BENEFICIARY OF A CASH BALANCE
PARTICIPANT, AND WHO IS ELIGIBLE FOR A SERP PRE-RETIREMENT BENEFIT, SHALL
RECEIVE SUCH BENEFIT IN THE FORM OF A LUMP SUM PAYMENT.


 


ARTICLE V
VESTING


 


SECTION 5.1             VESTING.


 


(1)           IN GENERAL.  EXCEPT AS PROVIDED IN SUBSECTIONS (2) AND (3) OF THIS
SECTION, AN EXECUTIVE SHALL BECOME VESTED IN THE SERP BENEFITS UPON (A) HIS
ATTAINMENT OF AGE 65 WHILE IN THE EMPLOY OF THE CONTROLLED GROUP, OR (B) HIS
ATTAINMENT OF AGE 55 WHILE IN THE EMPLOY OF THE CONTROLLED GROUP AND HIS
COMPLETION OF 10 YEARS OF ELIGIBILITY SERVICE.


 


(2)           FORFEITURE PROVISION.


 

(A)           NOTWITHSTANDING THE PROVISIONS OF SUBSECTION (1) HEREOF, BUT
SUBJECT TO THE REQUIREMENTS OF CLAUSE (B) OF THIS SUBSECTION, THE EMPLOYERS
SHALL BE RELIEVED OF ANY OBLIGATION TO PAY OR PROVIDE ANY FUTURE SERP BENEFITS
OR SERP PRE-RETIREMENT BENEFITS UNDER THIS PLAN AND SHALL BE ENTITLED TO RECOVER
AMOUNTS ALREADY DISTRIBUTED IF, WITHOUT THE WRITTEN CONSENT OF THE COMPANY, THE
EXECUTIVE, WHETHER BEFORE OR AFTER TERMINATION WITH THE CONTROLLED GROUP (I)
PARTICIPATES IN DISHONESTY, FRAUD, MISREPRESENTATION, EMBEZZLEMENT OR DELIBERATE
INJURY OR ATTEMPTED INJURY, IN EACH CASE RELATED TO THE COMPANY OR A CONTROLLED
GROUP MEMBER, (II) COMMITS ANY UNLAWFUL OR CRIMINAL ACTIVITY OF A SERIOUS
NATURE, (III) COMMITS ANY INTENTIONAL AND DELIBERATE BREACH OF A DUTY OR DUTIES
THAT, INDIVIDUALLY OR IN THE AGGREGATE, ARE MATERIAL IN RELATION TO THE
EXECUTIVE’S OVERALL DUTIES OR (IV) MATERIALLY BREACHES ANY CONFIDENTIALITY OR
NONCOMPETE AGREEMENT ENTERED INTO WITH THE COMPANY OR A CONTROLLED GROUP
MEMBER.  THE EMPLOYERS SHALL HAVE THE BURDEN OF PROVING THAT ONE OF THE
FOREGOING EVENTS HAVE OCCURRED.  NOTWITHSTANDING THE FOREGOING, THE PROVISIONS
OF SUBJECTION (2)(A) SHALL NOT APPLY TO THE EXECUTIVE’S MINIMUM BENEFIT.

 

(B)           NOTWITHSTANDING THE FOREGOING, AN EXECUTIVE SHALL NOT FORFEIT ANY
PORTION OF HIS SERP BENEFITS OR SERP PRE-RETIREMENT BENEFITS UNDER CLAUSE (A) OF
THIS SUBSECTION UNLESS (I) THE EXECUTIVE RECEIVES REASONABLE NOTICE IN WRITING
SETTING FORTH THE GROUNDS FOR THE FORFEITURE, (II) IF REQUESTED BY THE
EXECUTIVE, THE EXECUTIVE (AND/OR THE EXECUTIVE’S COUNSEL OR OTHER
REPRESENTATIVE) IS GRANTED A HEARING BEFORE THE FULL BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”) AND (III) A MAJORITY OF THE MEMBERS OF THE FULL BOARD
DETERMINE THAT THE EXECUTIVE VIOLATED ONE OR MORE OF THE PROVISIONS OF CLAUSE
(A) OF THIS SUBSECTION.

 


(3)           ACCELERATION OF VESTING.  NOTWITHSTANDING THE PROVISIONS OF
SUBSECTION (1) HEREOF, THE SERP BENEFITS OF THE EXECUTIVES (A) WHO ARE EMPLOYED
BY THE CONTROLLED GROUP ON THE DATE OF A CHANGE IN CONTROL OR (B) WHOSE
EMPLOYMENT WITH THE COMPANY WAS TERMINATED PRIOR TO A CHANGE IN CONTROL BUT THE
EXECUTIVE REASONABLY DEMONSTRATES THAT THE TERMINATION OCCURRED AT THE REQUEST
OF A THIRD PARTY WHO HAS TAKEN STEPS REASONABLY CALCULATED TO EFFECT THE CHANGE
IN CONTROL, SHALL BECOME IMMEDIATELY 100% VESTED UPON THE OCCURRENCE OF SUCH
CHANGE IN CONTROL.


 


ARTICLE VI
MISCELLANEOUS


 


SECTION 6.1             EFFECT OF AMENDMENT AND TERMINATION.  NOTWITHSTANDING
ANY PROVISION OF THE PLAN (INCLUDING THE ADMINISTRATIVE DOCUMENT) TO THE
CONTRARY, NO AMENDMENT OR TERMINATION OF THE PLAN SHALL, WITHOUT THE CONSENT OF
THE EXECUTIVE (OR, IN THE CASE OF HIS DEATH, HIS DEATH BENEFICIARY), ADVERSELY
AFFECT THE VESTED SERP BENEFIT OR VESTED SERP PRE-RETIREMENT BENEFIT UNDER THE
PLAN OF ANY EXECUTIVE OR DEATH BENEFICIARY AS SUCH BENEFIT EXISTS ON THE DATE OF
SUCH AMENDMENT OR TERMINATION.

 

6

--------------------------------------------------------------------------------


 


SECTION 6.2             PROTECTIVE PROVISIONS.  NOTWITHSTANDING ANY PROVISION OF
THE PLAN TO THE CONTRARY, IF AN EXECUTIVE COMMITS SUICIDE DURING THE TWO-YEAR
PERIOD BEGINNING ON THE DATE OF HIS COMMENCEMENT OF PARTICIPATION IN THE PLAN OR
MAKES ANY MATERIAL MISSTATEMENT OR NONDISCLOSURE OF MEDICAL HISTORY, THEN, IN
THE ADMINISTRATOR’S SOLE AND ABSOLUTE DISCRETION, NO SERP BENEFITS OR SERP
PRE-RETIREMENT BENEFITS SHALL BE PAYABLE HEREUNDER OR SUCH BENEFITS MAY BE PAID
IN A REDUCED AMOUNT (AS DETERMINED BY THE ADMINISTRATOR).


 


SECTION 6.3             LIMITATION ON PAYMENTS AND BENEFITS.  NOTWITHSTANDING
ANY PROVISION OF THIS PLAN TO THE CONTRARY, IF ANY AMOUNT OR BENEFIT TO BE PAID
OR PROVIDED UNDER THIS PLAN OR ANY OTHER PLAN OR AGREEMENT BETWEEN THE EXECUTIVE
AND A CONTROLLED GROUP MEMBER WOULD BE AN “EXCESS PARACHUTE PAYMENT,” WITHIN THE
MEANING OF SECTION 280G OF THE CODE, OR ANY SUCCESSOR PROVISION THERETO, BUT FOR
THE APPLICATION OF THIS SENTENCE, THEN THE PAYMENTS AND BENEFITS TO BE PAID OR
PROVIDED UNDER THIS PLAN SHALL BE REDUCED TO THE MINIMUM EXTENT NECESSARY (BUT
IN NO EVENT TO LESS THAN ZERO) SO THAT NO PORTION OF ANY SUCH PAYMENT OR
BENEFIT, AS SO REDUCED, CONSTITUTES AN EXCESS PARACHUTE PAYMENT; PROVIDED,
HOWEVER, THAT THE FOREGOING REDUCTION SHALL BE MADE ONLY IF AND TO THE EXTENT
THAT SUCH REDUCTION WOULD RESULT IN AN INCREASE IN THE AGGREGATE PAYMENT AND
BENEFITS TO BE PROVIDED TO THE EXECUTIVE, DETERMINED ON AN AFTER-TAX BASIS
(TAKING INTO ACCOUNT THE EXCISE TAX IMPOSED PURSUANT TO SECTION 4999 OF THE
CODE, OR ANY SUCCESSOR PROVISION THERETO, ANY TAX IMPOSED BY ANY COMPARABLE
PROVISION OF STATE LAW, AND ANY APPLICABLE FEDERAL, STATE AND LOCAL INCOME
TAXES).  IF REQUESTED BY THE EXECUTIVE OR THE COMPANY, THE DETERMINATION OF
WHETHER ANY REDUCTION IN SUCH PAYMENTS OR BENEFITS TO BE PROVIDED UNDER THIS
PLAN OR OTHERWISE IS REQUIRED PURSUANT TO THE PRECEDING SENTENCE SHALL BE MADE
BY THE COMPANY’S INDEPENDENT ACCOUNTANTS, AT THE EXPENSE OF THE COMPANY, AND THE
DETERMINATION OF THE COMPANY’S INDEPENDENT ACCOUNTS SHALL BE FINAL AND BINDING
ON ALL PERSONS.  THE FACT THAT THE EXECUTIVE’S RIGHT TO PAYMENTS OR BENEFITS MAY
BE REDUCED BY REASON OF THE LIMITATIONS CONTAINED IN THIS SECTION 6.3 SHALL NOT
OF ITSELF LIMIT OR OTHERWISE AFFECT ANY OTHER RIGHTS OF THE EXECUTIVE PURSUANT
TO THIS PLAN.  IN THE EVENT THAT ANY PAYMENT OR BENEFIT INTENDED TO BE PROVIDED
UNDER THIS PLAN OR OTHERWISE IS REQUIRED TO BE REDUCED PURSUANT TO THIS SECTION,
THE EXECUTIVE (IN HIS OR HER SOLE DISCRETION) SHALL BE ENTITLED TO DESIGNATE THE
PAYMENTS AND/OR BENEFITS TO BE SO REDUCED IN ORDER TO GIVE EFFECT TO THIS
SECTION.  THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH ALL INFORMATION
REASONABLY REQUESTED BY THE EXECUTIVE TO PERMIT THE EXECUTIVE TO MAKE SUCH
DESIGNATION.  IN THE EVENT THAT THE EXECUTIVE FAILS TO MAKE SUCH DESIGNATION
WITHIN TEN (10) BUSINESS DAYS OF RECEIVING SUCH INFORMATION, THE COMPANY MAY
EFFECT SUCH REDUCTION IN ANY MANNER IT DEEMS APPROPRIATE.


 


SECTION 6.4             ESTABLISHMENT OF TRUST FUND.


 


(1)           IN GENERAL.  THE PLAN IS INTENDED TO BE AN UNFUNDED, NON-QUALIFIED
RETIREMENT PLAN.  HOWEVER, THE COMPANY MAY ENTER INTO A TRUST AGREEMENT WITH A
TRUSTEE TO ESTABLISH A TRUST FUND (THE “TRUST FUND”) AND TO TRANSFER ASSETS
THERETO (OR CAUSE ASSETS TO BE TRANSFERRED THERETO), SUBJECT TO THE CLAIMS OF
THE CREDITORS OF THE EMPLOYERS, PURSUANT TO WHICH SOME OR ALL OF THE SERP
BENEFITS AND SERP PRE-RETIREMENT  BENEFITS SHALL BE PAID.  PAYMENTS FROM THE
TRUST FUND SHALL DISCHARGE THE EMPLOYERS’ OBLIGATION TO MAKE PAYMENTS UNDER THE
PLAN TO THE EXTENT THAT TRUST FUND ASSETS ARE USED TO SATISFY SUCH OBLIGATIONS.


 


(2)           UPON A CHANGE IN CONTROL.


 

(A)           WITHIN THIRTY (30) BUSINESS DAYS OF THE OCCURRENCE OF A CHANGE IN
CONTROL, TO THE EXTENT IT HAS NOT ALREADY DONE SO, THE COMPANY SHALL BE REQUIRED
TO ESTABLISH AN IRREVOCABLE TRUST FUND FOR THE PURPOSE OF PAYING SERP BENEFITS
AND SERP PRE-RETIREMENT BENEFITS.  EXCEPT AS DESCRIBED IN THE FOLLOWING
SENTENCE, ALL CONTRIBUTIONS TO THE TRUST FUND SHALL BE IRREVOCABLE AND THE
COMPANY SHALL NOT HAVE THE RIGHT TO DIRECT THE TRUSTEE TO RETURN TO THE
EMPLOYERS, OR DIVERT TO OTHERS, ANY OF THE ASSETS OF THE TRUST FUND UNTIL AFTER
SATISFACTION OF ALL LIABILITIES TO ALL OF THE EXECUTIVES AND THEIR DEATH
BENEFICIARIES UNDER THE PLAN.  ANY ASSETS DEPOSITED IN THE TRUST FUND SHALL BE
SUBJECT TO THE CLAIMS OF THE CREDITORS OF THE EMPLOYERS AND ANY EXCESS ASSETS
REMAINING IN THE TRUST FUND AFTER SATISFACTION OF ALL LIABILITIES SHALL REVERT
TO THE COMPANY.

 

(B)           IN ADDITION TO THE REQUIREMENTS DESCRIBED IN SUBSECTION (A) ABOVE,
THE TRUST FUND WHICH BECOMES EFFECTIVE ON THE CHANGE IN CONTROL SHALL BE SUBJECT
TO THE FOLLOWING ADDITIONAL REQUIREMENTS:

 

7

--------------------------------------------------------------------------------


 

(I)            THE TRUSTEE OF THE TRUST FUND SHALL BE A THIRD PARTY CORPORATE OR
INSTITUTIONAL TRUSTEE;

 

(II)           THE TRUST FUND SHALL SATISFY THE REQUIREMENTS OF A GRANTOR TRUST
UNDER THE CODE; AND

 

(III)          THE TRUST FUND SHALL AUTOMATICALLY TERMINATE (A) IN THE EVENT
THAT IT IS DETERMINED BY A FINAL DECISION OF THE UNITED STATED DEPARTMENT OF
LABOR (OR, IF AN APPEAL IS TAKEN THEREFROM, BY A COURT OF COMPETENT
JURISDICTION) THAT BY REASON OF THE CREATION OF, AND A TRANSFER OF ASSETS TO,
THE TRUST, THE TRUST IS CONSIDERED “FUNDED” FOR PURPOSES OF TITLE I OF ERISA OR
(B) IN THE EVENT THAT IT IS DETERMINED BY A FINAL DECISION OF THE INTERNAL
REVENUE SERVICE (OR, IF AN APPEAL IS TAKEN THEREFROM, BY A COURT OF COMPETENT
JURISDICTION) THAT (I) A TRANSFER OF ASSETS TO THE TRUST IS CONSIDERED A
TRANSFER OF PROPERTY FOR PURPOSES OF CODE SECTION 83 OR ANY SUCCESSOR PROVISION
THERETO, OR (II) PURSUANT TO CODE SECTION 451 OR ANY SUCCESSOR PROVISION
THERETO, AMOUNTS ARE INCLUDABLE AS COMPENSATION IN THE GROSS INCOME OF A TRUST
FUND BENEFICIARY IN A TAXABLE YEAR THAT IS PRIOR TO THE TAXABLE YEAR OR YEARS IN
WHICH SUCH AMOUNTS WOULD OTHERWISE ACTUALLY BE DISTRIBUTED OR MADE AVAILABLE TO
SUCH BENEFICIARY BY THE TRUSTEE.  UPON SUCH A TERMINATION OF THE TRUST, ALL OF
THE ASSETS IN THE TRUST FUND ATTRIBUTABLE TO THE ACCRUED SERP BENEFITS AND SERP
PRE-RETIREMENT BENEFITS SHALL BE IMMEDIATELY DISTRIBUTED TO THE EXECUTIVES AND
THE REMAINING ASSETS, IF ANY, SHALL REVERT TO THE COMPANY.

 

(C)           WITHIN FIVE (5) DAYS FOLLOWING ESTABLISHMENT OF THE TRUST FUND,
THE COMPANY SHALL TRANSFER (OR CAUSE THE EMPLOYERS TO TRANSFER) TO THE TRUSTEE
OF SUCH TRUST FUND AN AMOUNT EQUAL TO THE EQUIVALENT ACTUARIAL PRESENT VALUE OF
THE SERP BENEFITS AND SERP PRE-RETIREMENT BENEFITS WHICH HAVE BEEN ACCRUED AS OF
THE DATE OF THE CHANGE IN CONTROL ON BEHALF OF ALL OF THE EXECUTIVES UNDER THE
PLAN (USING THE ACTUARIAL FACTORS SPECIFIED IN EXHIBIT A FOR THIS PURPOSE).

 

(D)           IN JANUARY OF EACH YEAR FOLLOWING A FUNDING OF THE TRUST FUND
PURSUANT TO CLAUSE (C) ABOVE, THE COMPANY SHALL CAUSE TO BE DEPOSITED IN THE
TRUST FUND SUCH ADDITIONAL AMOUNT (IF ANY) BY WHICH THE AGGREGATE EQUIVALENT
ACTUARIAL PRESENT VALUE (DETERMINED USING THE ACTUARIAL FACTORS SPECIFIED IN
EXHIBIT A) OF THE SUM OF THE SERP BENEFITS AND SERP PRE-RETIREMENT BENEFITS FOR
ALL EXECUTIVES UNDER THE PLAN AS OF DECEMBER 31 OF THE PRECEDING YEAR EXCEEDS
THE FAIR MARKET VALUE OF THE ASSETS OF THE TRUST FUND AS OF SUCH DATE.

 

(E)           NOTWITHSTANDING THE FOREGOING, AN EMPLOYER SHALL NOT BE REQUIRED
TO MAKE ANY CONTRIBUTIONS TO THE TRUST FUND IF THE EMPLOYER IS INSOLVENT AT THE
TIME SUCH CONTRIBUTION IS REQUIRED.

 

(F)            THE ADMINISTRATOR SHALL NOTIFY THE TRUSTEE OF THE AMOUNT OF SERP
PENSION BENEFITS AND SERP PRE-RETIREMENT PENSION BENEFITS TO BE PAID TO OR ON
BEHALF OF THE EXECUTIVE FROM THE TRUST FUND AND SHALL ASSIST THE TRUSTEE IN
MAKING DISTRIBUTION THEREOF IN ACCORDANCE WITH THE TERMS OF THE PLAN.

 

(G)           NOTWITHSTANDING ANY PROVISION OF THE PLAN OR THE ADMINISTRATIVE
DOCUMENT TO THE CONTRARY, THE PROVISIONS OF THIS SECTION 6.4(2) HEREOF (I) MAY
NOT BE AMENDED FOLLOWING A CHANGE IN CONTROL AND (II) PRIOR TO A CHANGE IN
CONTROL MAY ONLY BE AMENDED (A) WITH THE WRITTEN CONSENT OF EACH OF THE
EXECUTIVES OR (B) IF THE EFFECTIVE DATE OF SUCH AMENDMENT IS AT LEAST TWO YEARS
FOLLOWING THE DATE THE EXECUTIVES WERE GIVEN WRITTEN NOTICE OF THE ADOPTION OF
SUCH AMENDMENT.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Ecolab Inc. has executed this Supplemental Executive
Retirement Plan and has caused its corporate seal to be affixed this 11th day of
November, 2003.

 

 

 

ECOLAB INC.

 

 

 

 

 

 

 

By:

/s/Steven L. Fritze

 

 

 

Steven  L. Fritze

 

 

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

(Seal)

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

/s/Lawrence T. Bell

 

 

 

Lawrence T. Bell

 

 

Senior Vice President,
General Counsel and Secretary

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

ACTUARIAL ASSUMPTIONS
FOR SERP BENEFITS AND
SERP PRE-RETIREMENT BENEFITS

 

1.     Interest Rate:

 

 

 

 

 

A. For Lump Sum

 

The interest rate will be 125% of the 10-year Treasury rate for the month of
October preceding the Plan Year (i.e., January 1) (1) in which the retirement or
other termination of employment is effective if the SERP Benefit is to commence
immediately following such retirement or termination of employment or (2) in
which the distribution becomes payable if the payment is to be deferred.

 

 

 

B. General Actuarial Equivalence

 

7.5% except as provided in item 4 below.

 

 

 

2.  Mortality — General Actuarial Equivalence

 

1971 Group Annuity Table.

 

 

 

3.  Annuity Values Weighted — General Actuarial Equivalence

 

75% male, 25% female.

 

 

 

4.  Lump Sum Early Commencement:

 

If payment is in the form of a single lump sum, the lump sum interest shall be
based on the lump sum interest rate defined in item 1 above, and the “early
retirement benefit” immediate annuity amount as determined under Section 3.3(2).

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

PRIMARY SOCIAL SECURITY BENEFITS

 

(A)          For purposes of the Plan, an Executive’s monthly primary social
security benefit is the estimated social security benefit amount, under the Old
Age and Survivors Insurance Benefit Act of the United States in effect on the
first day of the calendar year during which the Executive terminates his
employment, which the Executive is receiving, or would be entitled to receive,
commencing at his attainment of age 65, whether or not he applies for, or
actually receives, such benefits.

 

(B)           The amounts determined under section (A) hereof shall be based
upon the following assumptions:

 

(1)           except as otherwise provided in clause (5) hereof, the Executive
is assumed to have participated in social security starting at the later of age
22 or January 1, 1951;

 

(2)           except as otherwise provided in clause (5) hereof, the Executive’s
compensation on which his social security benefit is based shall be assumed to
be that resulting from applying a decrease for years prior to the mid-year of
the years on which the Executive’s Final Average Compensation is based, and an
increase for years following such mid-year, at the same rates as the national
average total wages for adjusting earnings as used in computing social security
benefits, as published by the Social Security Administration for each such year,
with the rate for the last published year being used for any years subsequent to
such last published year;

 

(3)           except as otherwise provided in clause (5) hereof, the taxable
wage base, the factors for indexing wages, and the table or formula used to
determine the estimated monthly primary social security benefit amount will be
assumed to remain constant following the Executive’s termination of employment;

 

(4)           except as otherwise provided in clause (5) hereof, for an
Executive whose employment terminates prior to his attainment of age 65, it
shall be assumed that he earned no compensation from the date of termination of
his employment to his attainment of age 65;

 

(5)           for an Executive whose benefit is based, in whole or part, upon
the continuing accrual of Years of Benefit Service during the period of his
Disability, it shall be assumed that, during the period for which he accrues
Years of Benefit Service under those sections, he continued to earn Annual
Compensation at the same rate as during the Plan Year in which he became
Disabled; provided, however, that, in the event the Executive is receiving, or
is entitled to receive, a primary social security disability benefit, the amount
of such benefit shall be deemed to be his “primary social security benefit” for
purposes of the Plan, in lieu of the amount otherwise determined under this
Exhibit B;

 

(C)           an Executive who, for any reason, is not a participant in the
United States social security benefit program shall be deemed to participate
fully in such program for purposes of determining the Executive’s primary social
security benefit.

 

(D)          An Executive’s primary social security benefit may be determined by
reference to a schedule based upon pay brackets, provided such schedule is
prepared in accordance with the foregoing provisions of this Exhibit B.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT C
SAVINGS PLAN BENEFIT

 

The Savings Plan Benefit shall be one-twelfth (1/12th) of the annual benefit,
determined by the Administrator, that would be provided by Employer
Contributions to the Ecolab Savings Plan (formerly the EL Thrift Plan)
(hereafter the “Savings Plan”) made on or prior to July 1, 1994, if the
Executive’s benefit under the Savings Plan as of July 1, 1994 were paid
commencing at the Executive’s attainment of age 65 on a straight life annuity
basis (based on an interest rate of 4.25% and the 1984 Unisex Pension Mortality
Table shifted forward one year) and assuming (1) that the Employers contributed
to the Savings Plan on the Executive’s behalf from (a) the later of January 1,
1977 or the date of the Executive’s first eligibility for participation in the
Savings Plan until (b) the earlier of the Executive’s Retirement or July 1,
1994, an annual amount equal to three percent (3%) of the Executive’s actual
Annual Compensation; provided, however, that the three percent (3%) shall be
reduced by the amount, if any, which could not be contributed in each year by
reason of the maximum contributions limitations of Code Section 415 and the
maximum compensation limitations of Code Section 401(a)(17), and (2) that such
Employer contributions to the Savings Plan on behalf of the Executive
accumulated earnings at an annual rate of eight percent (8%) for all periods
prior to January 1, 1991, and for each calendar year thereafter until the
earlier of the Executive’s attainment of age 65 or December 31, 1993, at an
interest rate established annually by the Administrator based on the PBGC’s
immediate annuity rate as of the December 31 of the immediately preceding year,
and for the period from January 1, 1994 until the attainment of age 65, at an
interest rate of 4.25% (the December 1993 PBGC immediate rate).

 

12

--------------------------------------------------------------------------------